UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the period from to 333-4028la (Commission file No.) MINISTRY PARTNERS INVESTMENT COMPANY, LLC (Exact name of registrant as specified in its charter) CALIFORNIA (State or other jurisdiction of incorporation or organization 26-3959348 (I.R.S. employer identification no.) 915 West Imperial Highway, Brea, Suite 120, California, 92821 (Address of principal executive offices) (714) 671-5720 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þNo o. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer.See the definitions of“accelerated filer, “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (check one): Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting company filerþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo þ. At September 30, 2010, registrant had issued and outstanding 146,522 units of its Class A common units.The information contained in this Form 10-Q should be read in conjunction with the registrant’s Annual Report on Form10-K for the year ended December 31, 2009. MINISTRY PARTNERS INVESTMENT COMPANY, LLC FORM 10-Q TABLE OF CONTENTS PART I — FINANCIAL INFORMATION F-1 Item 1.Consolidated Financial Statements F-1 Consolidated Balance Sheets at September 30, 2010 and December 31, 2009 F-1 Consolidated Statements of Operations for the three and nine months ended September 30, 2010 and 2009 F-2 Consolidated Statements of Cash Flows for the nine months ended September 30, 2010 and 2009 F-3 Notes to Consolidated Financial Statements F-4 - F-20 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 3 Item 3. Quantitative and Qualitative Disclosures About Market Risk 9 Item 4.Controls and Procedures 10 PART II — OTHER INFORMATION 10 Item 1.Legal Proceedings 10 Item 1A.Risk Factors 10 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 10 Item 3.Defaults Upon Senior Securities 10 Item 4.Submission of Matters to a Vote of Security Holders 10 Item 5.Other Information 10 Item 6.Exhibits 11 SIGNATURES 11 Exhibit 31.1 — Certification of Chief Executive Officer pursuant to Rule 13a-14(a) or Rule 15(d)-14(a) Exhibit 31.2 — Certification of Principal Financial and Accounting Officer pursuant to Rule 13a-14(a) or Rule 15(d)-14(a) Exhibit 32.1 — Certification pursuant to 18 U.S.C. §1350 as adopted pursuant to section 906 of the Sarbanes-Oxley Act of 2002 Exhibit 32.2 — Certification pursuant to 18 U.S.C. §1350 as adopted pursuant to section 906 of the Sarbanes-Oxley Act of 2002 PART I - FINANCIAL INFORMATION Item 1.Financial Statements MINISTRY PARTNERS INVESTMENT COMPANY, LLC CONSOLIDATED BALANCE SHEETS SEPTEMBER 30, 2, 2009 (Dollars in Thousands Except Unit Data) (Unaudited) (Audited) Assets: Cash $ $ Loans receivable, net of allowance for loan losses of $2,682 and $1,701 as of September 30, 2010 and December 31, 2009, respectively Accrued interest receivable Property and equipment, net Debt issuance costs Other assets Total assets $ $ Liabilities and members’ equity Liabilities: Borrowings from financial institutions $ $ Notes payable Accrued interest payable 53 Other liabilities Total liabilities Members' Equity: Series A preferred units, 1,000,000 units authorized, 117,600 units issued and outstanding at September 30, 2010 and December 31, 2009 (liquidation preference of $100 per unit) 11,760 11,760 Class A common units, 1,000,000 units authorized, 146,522 units issued and outstanding at September 30, 2010 and December 31, 20091,509 Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total members' equity Total liabilities and members' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. F-1 MINISTRY PARTNERS INVESTMENT COMPANY, LLC CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) (Dollars in Thousands) Three months ended September 30, Nine months ended September 30, Interest income: Interest on loans $ Interest on interest-bearing accounts 21 50 91 Total interest income Interest expense: Borrowings from financial institutions Notes payable Total interest expense Net interest income Provision for loan losses 87 Net interest income after provision for loan losses Non-interest income 1 4 59 9 Non-interest expenses: Salaries and benefits Marketing and promotion 13 3 31 19 Office operations Legal and accounting Total non-interest expenses Income (loss) before provision for income taxes ) Provision for income taxes 46 46 Net income (loss) $ $ $ ) $ The accompanying notes are an integral part of these consolidated financial statements. F-2 MINISTRY PARTNERS INVESTMENT COMPANY, LLC CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 (Dollars in Thousands) CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ ) $ Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation 45 36 Amortization of deferred loan fees ) ) Amortization of debt issuance costs Provision for loan losses Accretion of allowance for loan losses on restructured loans ) ) Accretion of loan discount ) ) Changes in: Accrued interest receivable 23 Other assets 55 57 Other liabilities and accrued interest payable ) ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Loan purchases ) ) Loan originations ) ) Loan sales Loan principal collections, net Purchase of property and equipment ) ) Net cash provided by investing activities CASH FLOWS FROM FINANCING ACTIVITIES: Net change in borrowings from financial institutions ) ) Net changes in notes payable ) ) Debt issuance costs ) ) Purchase of interest rate caps ) Dividends paid on preferred units ) ) Net cash used by financing activities ) ) Net decrease in cash $ ) $ ) Cash at beginning of period Cash at end of period $ $ Supplemental disclosures of cash flow information Interest paid $ $ Change in value of interest rate swap $ $ ) Change in value of market cap $ ) $ Reclassification of loans held for investment to loans held for sale $ $ The accompanying notes are an integral part of these consolidated financial statements. F-3 MINISTRY PARTNERS INVESTMENT COMPANY, LLC NOTES TO CONSOLIDATED FINANCIAL STATEMENTS The accounting and financial reporting policies of MINISTRY PARTNERS INVESTMENT COMPANY, LLC (the “Company”, “MPIC”, “we”, or “our”) and our wholly-owned subsidiaries, Ministry Partners Funding, LLC , MP Realty, Inc.,and MP Securities, LLC, conform to accounting principles generally accepted in the United States and general financial industry practices.The accompanying interim consolidated financial statements have not been audited.A more detailed description of our accounting policies is included in our 2009 annual report filed on Form 10-K.In the opinion of management, all adjustments (which include only normal recurring adjustments) necessary to present fairly the financial position, results of operations and cash flows at September 30, 2010 and for the three and nine months ended September 30, 2010 and 2009 have been made. Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted. The results of operations for the periods ended September 30, 2010 and 2009 are not necessarily indicative of the results for the full year. 1.Summary of Significant Accounting Policies Nature of Business Ministry Partners Investment Company, LLC was incorporated in the State of California in 1991 and converted to a limited liability company form of organization under California law on December 31, 2008.We are owned by a group of 13 federal and state chartered credit unions, none of which owns a majority of our voting common equity interests.Two of the credit unions own only preferred units while the others own both common and preferred units.Our offices are located in Brea, California.We provide funds for real property secured loans for the benefit of evangelical churches and church organizations.We fund our operations primarily through the sale of debt and equity securities and through other borrowings.Most of our loans are purchased from our largest equity investor, the Evangelical Christian Credit Union (“ECCU”), of Brea, California. We also originate church and ministry loans independently.Substantially all of our business operations currently are conducted in California and our mortgage loan investments are primarily concentrated in California. In 2007, the Company created a wholly-owned special purpose subsidiary, Ministry Partners Funding, LLC (“MPF”), for the purpose of warehousing church and ministry mortgages purchased from ECCU or originated by the Company for subsequent securitization.MPF’s loan purchasing activity continued through early 2009, after which its operations ceased and its assets, including loans, were transferred to the Company.All liabilities of MPF have been paid off.MPF was inactive as of December 31, 2009. The Company plans to maintain MPF for possible future use as a financing vehicle to effect securitized debt transactions.MPF did not securitize any of its loans. On November 13, 2009, we formed a wholly-owned subsidiary, MP Realty Services, Inc., a California corporation (“MP Realty”).MP Realty will provide loan brokerage and other real estate services to churches and ministries in connection with the Company’s mortgage financing activities . On February 23, 2010, the California Department of Real Estate issued MP Realty a license to operate as a corporate real estate broker.As of September 30, 2010, we have brokered one loan through MP Realty. On April 26, 2010, the Company formed Ministry Partners Securities, LLC, a Delaware limited liability company (“MP Securities”).Effective as of July 14, 2010, MP Securities was qualified to transact business in the State of California and on July 6, 2010, MP Securities was registered as a broker dealer firm under Section 15 of the Securities Exchange Act of 1934 with the U.S. Securities and Exchange Commission.MP Securities has applied for membership with the Financial Institutions Regulatory Authority (“FINRA”).Once MP Securities becomes a member of FINRA, it will provide financing solutions for churches, charitable institutions and faith-based organizations and act as an underwriter and selling agent for securities offered by such entities. MP Securities will also offer debt securities, as well as provide securities brokerage and underwriting services to other credit unions and credit service organizations, and the customers and institutions they serve. MP Securities will also provide consulting and advisory services to churches and religious organizations that need assistance in their efforts to gain access to and/or raise funds for acquisition of, development, construction, rehabilitation, and refinancing of land, buildings and other facilities. F-4 Principles of Consolidation The consolidated financial statements include the accounts of the Company and our wholly-owned subsidiaries, MPF, MP Realty and MP Securities.All significant inter-company balances and transactions have been eliminated in consolidation. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities as of the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates.The allowance for loan losses and fair value of our financial instruments represents a significant estimate made by management.Management believes that the allowance for loan losses is adequate. Cash We maintain deposit accounts with other institutions with balances that may exceed federally insured limits. We have not experienced any losses in such accounts. Loans Receivable Loans that management has the intent and ability to hold for the foreseeable future are reported at their outstanding unpaid principal balance adjusted for an allowance for loan losses, deferred loan fees and costs and loan discounts. Interest income on loans is accrued on a daily basis using the interest method. Loan origination fees and costs are deferred and recognized as an adjustment to the related loan yield using the straight-line method, which results in an amortization accrual that is not materially different from applying the interest method.Loan discounts represent an offset against interest income which has been added to loans that have been restructured.Loan discounts are accreted to interest income over the restructured term of the loan using the straight-line method, which approximates the interest method. The accrual of interest is discontinued at the time the loan is 90 days past due unless the credit is well-secured and in the process of collection. Past due status is based on contractual terms of the loan. In all cases, loans are placed on nonaccrual or charged off at an earlier date if collection of principal or interest is considered doubtful. All interest accrued but not collected for loans that are placed on nonaccrual or charged off is reversed against interest income. The interest on these loans is accounted for on the cash basis or cost-recovery method, until qualifying for return to accrual. Loans are returned to accrual status when all the principal and interest amounts contractually due are brought current and future payments are reasonably assured. Allowance for Loan Losses We set aside an allowance or reserve for loan losses through charges to earnings, which are shown in our Consolidated Statements of Operations as the provision for loan losses, at a level that in management’s judgment is adequate to cover losses inherent in our loan portfolio at the balance sheet date.Loan losses are charged against the allowance when management believes the uncollectibility of a loan balance is confirmed. Subsequent recoveries, if any, are credited to the allowance. The allowance for loan losses is evaluated on a regular basis by management and is based upon our periodic review of the collectibility of the loans in light of historical experience, detailed reviews of individual loans, levels and trends in non-performing and past due loans, collateral values of properties securing loans, the nature and volume of the loan portfolio, adverse situations that may affect the borrower’s ability to repay and prevailing economic conditions. This evaluation is inherently subjective as it requires estimates that are susceptible to significant revision as more information becomes available.In support of collateral values, we obtain updated valuations for our non-performing loans on at least an annual basis.For non-performing loans that proceed to foreclosure actions, we generally obtain updated valuations as part of any effort made to work out or restructure a troubled loan. F-5 The allowance consists of general and specific components. The general component covers non-classified loans and is based on historical loss experience adjusted for qualitative factors.The specific component relates to loans that are classified as impaired.Individually impaired loans are measured based on the present value of payment expected to be received, observable market prices, or for loans that are solely dependent on the the collateral for repayment, the estimated fair value of the collateral less estimated costs to sell.If the recorded investment in impaired loans exceeds this amount, a specific allowance is established as a component of the allowance for loan losses. A loan is considered impaired when, based on current information and events, it is probable that we will be unable to collect the scheduled payments of principal and interest when due according to the original contractual terms of the loan agreement. Factors considered by management in determining impairment include payment status, collateral value, and the probability of collecting future scheduled principal and interest payments when due. Loans that experience insignificant payment delays and payment shortfalls generally are not classified as impaired. Management determines the significance of payment delays and payment shortfalls on a case-by-case basis, taking into consideration all of the circumstances surrounding the loan and the borrower, including the length of the delay, the reasons for the delay, the borrower's prior payment record, and the amount of the shortfall in relation to the principal and interest owed. Impairment is measured on a loan-by-loan basis by either the present value of expected future cash flows discounted at the loan's effective interest rate, the obtainable market price, or the fair value of the collateral if the loan is collateral dependent.Loans for which the terms have been modified and for which the borrower is experiencing financial difficulties are considered troubled debt restructurings and are classified as impaired.Troubled debt restructurings are measured at the present value of estimated future cash flows using the loans’s effective rate at inception. Interest Rate Swap and Interest Rate Cap Agreements For asset/liability management purposes, the Company uses interest rate swaps and caps to hedge various exposures or to modify interest rate characteristics of various balance sheet accounts.Interest rate swaps are contracts in which a series of interest rate flows are exchanged over a prescribed period.Interest rate caps are option contracts that protect the Company from increases in short-term interest rates by entitling the Company to receive a payment when an underlying interest rate exceeds a specified strike rate.The notional amount on which the interest payments are based is not exchanged.These agreements are derivative instruments that convert a portion of the Company’s variable rate debt and variable rate preferred units to a fixed rate (cash flow hedges). The effective portion of the gain or loss on a derivative designated and qualifying as a cash flow hedging instrument is initially reported as a component of other comprehensive income and subsequently reclassified into earnings in the same period or periods during which the hedged transaction affects earnings.The ineffective portion of the gain or loss on the derivative instrument, if any, is recognized currently in earnings. For cash flow hedges, the net settlement (upon close-out or termination) that offsets changes in the value of the hedged debt is deferred and amortized into net interest income over the life of the hedged debt.The portion, if any, of the net settlement amount that did not offset changes in the value of the hedged asset or liability is recognized immediately in non-interest income. Interest rate derivative financial instruments receive hedge accounting treatment only if they are designated as a hedge and are expected to be, and are, effective in substantially reducing interest rate risk arising from the assets and liabilities identified as exposing us to risk.Those derivative financial instruments that do not meet specified hedging criteria would be recorded at fair value with changes in fair value recorded in income.If periodic assessment indicates derivatives no longer provide an effective hedge, the derivative contracts would be closed out and settled, or classified as a trading activity. Cash flows resulting from the derivative financial instruments that are accounted for as hedges of assets and liabilities are classified in the cash flow statement in the same category as the cash flows of the items being hedged. F-6 Debt Issuance Costs Debt issuance costs are related to our bank borrowings as well as to our public offering of unsecured notes and are amortized into interest expense over the contractual terms of the debt securities. Conversion to LLC Effective as of December 31, 2008, we converted our form of organization from a corporation organized under California law to a limited liability company organized under the laws of the State of California.With the filing of Articles of Organization-Conversion with the California Secretary of State, the separate existence of Ministry Partners Investment Corporation ceased and the entity continued by operation of law under the name Ministry Partners Investment Company, LLC. By operation of law, the converted entity continued with all of the rights, privileges and powers of the corporate entity and we are managed by a group of managers that previously served as our Board of Directors.Our executive officers and key management team remained intact.The converted entity by operation of law possessed all of the properties and assets of the converted corporation and remains responsible for all of the notes, debts, contract claims and obligations of the converted corporation. Since the conversion became effective, we are managed by a group of managers that provides oversight of our affairs and carries out their duties similar to the role and function that the Board of Directors performed under our previous bylaws.Operating like a Board of Directors, the managers have full, exclusive and complete discretion, power and authority to oversee the management of our affairs.Instead of Articles of Incorporation and Bylaws, our management structure and governance procedures are now governed by the provisions of an Operating Agreement that has been entered into by and between our managers and members. Income Taxes Through December 30, 2008, we were organized as a California corporation and taxed under the Internal Revenue Code as a C corporation.As a result, we recorded all current and deferred income taxes arising from our operations through that date. Deferred income tax assets and liabilities were determined based on the tax effects of temporary differences between the book and tax bases of our various assets and liabilities. Effective December 31, 2008, we converted our form of organization from a C corporation to a California limited liability company (the “LLC”).As an LLC, we are treated as a partnership for income tax purposes.As a result, we are no longer a tax-paying entity for federal or state income tax purposes, and no federal or state income tax will be recorded in our financial statements after the date of conversion.Income and expenses of the entity will be passed through to the members of the LLC for tax reporting purposes. As an LLC, we are subject to the California $800 minimum tax and gross receipts fees of approximately $12,000 per year for any year in which our revenues attributed to earnings generated from California is $5,000,000 or more. In November, 2009, we formed MP Realty as a California corporation to provide loan brokerage and other real estate services.MP Realty was organized as a C corporation under the Internal Revenue Code and, as a result, will be subject to state and and federal income taxes on its earnings. In April, 2010, we formed MP Securities, LLC, a California limited liability company.MP Securities will be treated as a partnership for income tax purposes with all income and expenses passed through to its parent, Ministry Partners Investment Company, LLC.MP Securities is subject to the California $800 minimum franchise tax.As there has been no revenue generating activities undertaken as of the date of this Report by MP Securities, gross receipts fees assessed on limited liability companies under California law will be minimal for the year ending December 31, 2010. Although the Company isno longer a U.S. income tax-paying entity beginning in 2009, we are nonetheless subject to Accounting Standards Codification 740 (formally FIN48), Income Taxes (“ASC 740”), for all “open” tax periods for which the statute of limitations has not yet run.ASC 740 prescribes a recognition threshold and a measurement attribute for the financial statement recognition and measurement of a tax position taken in a tax return. Benefits from tax positions are recognized in the financial statements only when it is more likely than not that the tax position will be sustained upon examination by the appropriate taxing authority that would have full knowledge of all relevant information. A tax position that meets the more-likely-than-not recognition threshold is measured at the largest amount of benefit that is greater than 50 percent likely of being realized upon ultimate settlement. Tax positions that previously failed to meet the more-likely-than-not recognition threshold are recognized in the first subsequent financial reporting period in which that threshold is met. Previously recognized tax positions that no longer meet the more-likely-than-not recognition threshold are derecognized in the first subsequent financial reporting period in which that threshold is no longer met.Adoption of the recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position did not have an impact on our consolidated financial statements. F-7 Comprehensive Income Accounting principles generally accepted in the United States of America require that recognized revenue, expenses, gains and losses be included in net income.Although certain changes in assets and liabilities, such as derivatives classified as cash flow hedges, are reported as a separate component of the equity section of the balance sheet, such items, along with net income, are components of comprehensive income.Changes in the value of derivatives classified as cash flow hedges are included in interest expense as a yield adjustment in the same period in which the related interest on the hedged item affects earnings. Employee Benefit Plan Contributions to the qualified employee retirement plan are recorded as employee benefit costs in the period incurred. Recent Accounting Pronouncements In September2009, the Financial Accounting Standards Board (“FASB”) issued guidance (incorporated in the FASB Accounting Standards Codification (“ASC”) via Accounting Standards Update (“ASU”) 2009-16, Transfers and Servicing: Accounting for Transfers of Financial Assets, in December 2009) relating to transfers of financial assets that eliminates the concept of a qualifying special-purpose entity. This guidance must be applied as of the beginning of each reporting entity’s first annual reporting period that begins after November15, 2009 for interim periods within that first annual reporting period, and for interim and annual reporting periods thereafter. This guidance must be applied to transfers occurring on or after its effective date. On and after the effective date, the concept of a qualifying special-purpose entity is no longer relevant for accounting purposes. Therefore, formerly qualifying special-purpose entities should be evaluated for consolidation by reporting entities on and after the effective date in accordance with the applicable consolidation guidance. The new guidance also changed the requirements which must be satisfied in order for an entity to treat a loan participation as a sale.The disclosure provisions were also amended and apply to transfers that occurred both before and after the effective date of this guidance. The adoption of this update did not have a significant impact on the Company’s consolidated financial statements. In July 2010, the FASB issued ASU No.2010-20, Receivables (Topic 310): Disclosures about the Credit Quality of Financing Receivables and the Allowance for Credit Losses. This ASU is intended to provide additional information to assist financial statement users in assessing an entity’s credit risk exposures and evaluating the adequacy of its allowance for credit losses. The guidance is effective for interim and annual reporting periods ending after December15, 2010. Other than requiring additional disclosures, adoption of this new guidance is not expected to have a material impact on the Company’s consolidated financial statements. In February 2010, the FASB issued ASU No. 2010-09, Subsequent Events (Topic 855):Amendments to Certain Recognition and Disclosure Requirements.The amendments remove the requirement for an SEC registrant to disclose the date through which subsequent events were evaluated as this requirement would have potentially conflicted with SEC reporting requirements.Removal of the disclosure requirement did not have an affect on the nature or timing of subsequent events evaluations performed by the Company.ASU 2010-09 became effective upon issuance. F-8 In January 2010, the FASB issued ASU No. 2010-06, Fair Value Measurements and Disclosures (Topic 820):Improving Disclosures about Fair Value Measurements.ASU 2010-06 revises two disclosure requirements concerning fair value measurements and clarifies certain other measurement standards.ASU 2010-06 requires separate presentation of significant transfers into and out of Levels 1 and 2 of the fair value hierarchy and disclosure of the reasons for such transfers.It will also require the presentation of purchases, sales, issuances, and settlements within Level 3 on a gross basis rather than a net basis.The amendments also clarify that disclosures should be disaggregated by class of asset or liability and that disclosures about inputs and valuation techniques should be provided for both recurring and non-recurring fair value measurements.These new disclosure requirements were effective for the period ended September 30, 2010, except for the requirement concerning gross presentation of Level 3 activity, which is effective for fiscal years beginning after December 15, 2010.The Company does not expect adoption of this ASU to have a significant effect on its consolidated financial statement disclosure. 2.Related Party Transactions We maintain most of our cash funds at ECCU, our largest equity investor. Total funds held with ECCU were $6.1 million and $5.9 million at September 30, 2010 and December 31, 2009, respectively. Interest earned on funds held with ECCU totaled $85.5 thousand and $229.3 thousand for the nine months ended September 30, 2010 and 2009, respectively. We lease office facilities and purchase other services from ECCU pursuant to a written lease and services agreement. Charges of $163.1 thousand and $149.6 thousand for the nine months ended September 30, 2010 and 2009, respectively, were incurred for these services and are included in office operations expense. The method used to arrive at the periodic charge is based on the fair market value of services provided.We believe that this method is reasonable. In accordance with a mortgage loan purchase agreement entered into by and between us and ECCU and a mortgage loan purchase agreement entered into by and between MPF and ECCU, we purchased $335.2 thousand and $6.3 million of loans from ECCU during the nine months ended September 30, 2010 and 2009, respectively.This includes $59.0 thousand of mortgage loans purchased by MPF during the nine months ended September 30, 2009.We recognized $7.9 million and $10.3 million of interest income on loans purchased from ECCU during the nine months ended September 30, 2010 and 2009, respectively.ECCU currently acts as the servicer for any loans we purchase from ECCU.We paid loan servicing fees to ECCU of $22.6 thousand and $510.5 thousand in the nine months ended September 30, 2010 and September 30, 2009, respectively.There are no loans held by MPF as of September 30, 2010. From time to time, we or our wholly-owned subsidiary, MPF, have sold our mortgage loan investments to ECCU in isolated sales for short term liquidity purposes.In addition, federal credit union regulations require that a borrower must be a member of a participating credit union in order for a loan participation to be an eligible investment for a federal chartered credit union.ECCU has from time to time repurchased from MPIC fractional participations in our loan investments which ECCU already services, usually around 1% of the loan balance, to facilitate compliance with National Credit Union Administration rules when we were selling participations in those loans to federal credit unions.During the nine month period ended September 30, 2010, we did not sell any loan participation interests or whole loans to ECCU.A total of $2.2 million of whole loans were sold back to ECCU during the nine month period ended September 30, 2009.Each sale or purchase of a mortgage loan investment or participation interest was consummated under our Related Party Transaction Policy that has been adopted by our managers.No gain or loss was incurred on these sales. On December 14, 2007, the Board of Directors appointed R. Michael Lee to serve as a Company director.Mr. Lee serves as Vice President, Member Relations, Midwest Region, of Members United Bridge Corporate Federal Credit Union (“Members United”), which is one of our lenders.Please review Note 4 for more detailed information regarding our borrowings from Members United.In addition, Mark G. Holbrook, our Chairman and Chief Executive Officer, is a full time employee of ECCU. F-9 3.Loans Receivable and Allowance for Loan Losses We originate church mortgage loans, participate in church mortgage loans made by ECCU and also purchase entire church mortgage loans from ECCU.Loans yielded a weighted average of 6.40% as of September 30, 2010, compared to a weighted average yield of 6.46% as of September 30, 2009. ECCU currently acts as our primary servicer for these loans.On our wholly-owned loans, we pay a servicing fee ranging from 50 to 65 basis points.We purchase participation loan interests on a net yield basis. Allowance for Loan Losses An allowance for loan losses of $2.68 million as of September 30, 2010 and $1.70 million as of December 31, 2009 has been established for our mortgage loan investments.Historically, the Company has recorded no loan charge-offs on any of its mortgage loan investments. Changes in the allowance for loan losses are as follows for the nine months ended September 30, 2010 and the year ended December31, 2009: Balance, beginning of period $ $ Provisions for loan losses Loan discount adjustment ) Accretion of allowance related to restructured loans ) ) Balance, end of period $ $ Management believes that the allowance for loan losses are adequate to absorb losses inherent in the Company’s loan portfolio.Management’s determination of the adequacy of the allowance for credit losses, which is based on the factors and risk identification procedures previously discussed, requires the use of judgments and estimations that may change in the future.New information that becomes available to us and other changes in the factors we use to determine the adequacy of the allowance could cause the allowance for loan losses to be increased or decreased in future periods. Non-Performing Loans Non-performing loans include non-accrual loans, loans 90 days or more past due and still accruing, and restructured loans.Non-accrual loans represent loans on which interest accruals have been discontinued.Restructured loans are loans in which the borrower has been granted a concession on the interest rate or the original repayment terms due to financial distress. Non-performing loans are closely monitored on an ongoing basis as part of our loan review and work-out process.The potential risk of loss on these loans is evaluated by comparing the loan balance to the fair value of any underlying collateral or the present value of projected future cash flows. The following is a summary of our nonperforming loans: September 30 December 31 September 30 Impaired loans with an allowance for loan loss $ $ $ Impaired loans without an allowance for loan loss Total impaired loans $ $ $ Allowance for loan losses related to impaired loans $ $ $ Total non-accrual loans $ $ $ Total loans past due 90 days or more and still accruing F-10 We had fourteen nonaccrual loans as of September 30, 2010, which is unchanged from the fourteen nonaccrual loans we had at December 31, 2009.As of September 30, 2010, we have had no foreclosure sales on any of our mortgage loan investments, but we have four loans totaling $9.3 million that are currently in various stages in the foreclosure process.There is a reserve of $1,608 thousand on these loans. 4.Line of Credit and Other Borrowings Members United Facilities On October 12, 2007, we entered into two note and security agreements with Members United. Members United is a federally chartered credit union located in Warrenville, Illinois, which provides financial services to member credit unions. One note and security agreement is for a secured $10 million revolving line of credit, which is referred to as the “$10 Million LOC,” and the other is for a secured $50 million revolving line of credit.The latter was amended on May 8, 2008 to allow us to borrow up to $100 million through the revolving line of credit. We refer to this as the “$100 Million CUSO Line.” Both credit facilities are secured by certain mortgage loans. We have used the $10 Million LOC for short-term liquidity purposes and the $100 Million CUSO Line for mortgage loan investments.We may use proceeds from either loan to service other debt securities. On August 27, 2008, we borrowed the entire $10 million available on the $10 Million LOC at a rate of 3.47%.As a result of this financing, the $10 Million LOC was converted to a term loan with a maturity date of August 26, 2011.The loan bears interest payable monthly at a floating rate based on the one month London Inter-Bank Offered Rate (“LIBOR”) plus 100 basis points to be reset monthly.No new borrowings may be made under this loan facility.As of September 30, 2010 and December31, 2009, there was a $10.0 million outstanding balance on the Members United $10 Million LOC. As of September 30, 2010 and December 31, 2009, the balance on the $100 Million CUSO Line was $87.5 million and $87.9 million, respectively, and the weighted average interest rate on our borrowings under this facility was 4.32% and 4.29%, respectively.At September 30, 2010, the LIBOR rate for the loan facility was .26%.Pursuant to the terms of our promissory note with Members United, once the loan is fully drawn, the total outstanding balance will be termed out over a five year period with a 30 year amortization payment schedule.In addition, the term loan interest rate will be specified by Members United and will be repriced to a market fixed or variable rate to be determined at the time the loan is restructured. In September 2008, Members United decided that it would not advance any additional funds on the $100 Million CUSO Line and the Company entered into negotiations with Members United to convert the line of credit facility to a term loan arrangement with a mutually acceptable interest rate.On February 1, 2010, the Company rolled over two tranches of the $100 Million CUSO line in the amounts of $24 million, $3 million, and $41 million and consolidated these amounts into a single $67 million tranche, which remains outstanding with a $12 million tranche, a $5 million tranche and a $3 million tranche.During the year ending December 31, 2011, the interest rates on three outstanding tranches of debt in the amount of $87 million we currently owe on the Members United credit facility will be reset. From time to time, we have met with Members United regarding the (i) interest rate to be charged on this facility once the outstanding amounts that become due are termed out over a five year period with a 30 year amortization schedule; and (ii) to establish an interest rate on the outstanding tranches of debt on our $100 Million Cuso Line.Effective as of May 1, 2010, Members United agreed to set the interest rate at 4.39% on our $100 Million Cuso Line with an aggregate outstanding balance of $75.6 million.Members United agreed to maintain the 4.39% interest rate when the rate reset on September 30, 2010. Both credit facilities are recourse obligations secured by designated mortgage loans. We must maintain collateral in the form of eligible mortgage loans, as defined in the Members United line of credit agreements, of at least 111% of the outstanding balance on the lines, after the initial pledge of $5million of mortgage loans. As of September 30, 2010 and December 31, 2009, approximately $109.0million and $108.9 million of loans, respectively, were pledged as collateral for the $100 Million CUSO Line and the $10 Million Members United term loan. We have the right to substitute or replace one or more of the mortgage loans serving as collateral for these credit facilities. Both credit facilities contain a number of standard borrower covenants, including affirmative covenants to maintain the collateral free of liens and encumbrances, to timely pay the credit facilities and our other debt, and to provide Members United with current financial statements and reports.We were in compliance with these covenants as of September 30, 2010. F-11 Members United Conservatorship On September 24, 2010, the National Credit Union Administration (“NCUA”) Board of Directors placed Members United into conservatorship.When the NCUA initiates a conservatorship action, the Board of Directors and management of the credit union is replaced.To implement the Members United conservatorship, the NCUA has adopted a “good bank / bad bank”model pursuant to which legacy assets and contributed capital accounts will be placed into an Asset Management Estate established by NCUA.The remaining core operations of Members United that serve approximately 20% of all credit unions in the U.S. have been transferred to Members United Bridge Corporate Federal Credit Union effective as of November 1, 2010 (the “good bank”).We have been advised informally that our Members United $10 Million LOC and $100 Million CUSO Line have been transferred to the Asset Management Estate established by NCUA to administer the Members United conservatorship. According to the plan outlined in the NCUA’s Corporate System Resolution released on September 24, 2010, the NCUA plans to place legacy assetsthat will stay in the currently chartered “bad bank” (the institution subject to conservatorship proceedings) into a securitization trust.Once the legacy assets are isolated in a special purpose entity, the trust will issue and sell NCUA Guaranteed Notes that will be backed by the full faith and credit of the U.S. government under the Temporary Corporate Credit Union Stabilization Fund. Because our $10 Million LOC and $100 Million CUSO Line have been transferred to the Asset Management Estate established by NCUA, the transfer of these credit facilities will not affect any of the terms and conditions on our Members United credit facility.We intend to continue to work with NCUA’s Asset Management Estate in structuring pay-off arrangements for our Members United credit facilities.If we are unable to obtain acceptable pay-off terms on this facility, our results of operations and liquidity could be materially and adversely impacted. BMO Facility In 2007, we formed a wholly-owned special purpose subsidiary, MPF, for the sole purpose of purchasing and warehousing church and ministry mortgage loans bought from us or ECCU for later securitization.On October 30, 2007, we expanded its capabilities to originate and securitize qualifying church mortgage loans by entering into a $150 million credit facility with Fairway Finance Company, LLC, as lender, and BMO Capital Markets Corp., as agent ( the “BMO Facility”).The Bank of Montreal agreed to serve as liquidity agent for the BMO Facility. The line was secured by a first priority interest in eligible receivables of MPF. All of MPF’s loans receivable were pledged as collateral for the BMO Facility. Effective as of November 30, 2009, MPF paid off and retired the BMO Facility using funds obtained from a $28 million term loan and security agreement entered into with Western Corporate Federal Credit Union (the “WesCorp Loan”). WesCorp Facility On November 30, 2009, we entered into a Loan and Security Agreement with Western Corporate Federal Credit Union ( “WesCorp”).WesCorp is a federally chartered credit union located in San Dimas, California.The agreement provides for a secured $28 million term loan, referred to as the “WesCorp Facility.”$24.6 million of the proceeds were used to pay the remaining principal and interest on the BMO Facility.The remainder of the proceeds were advanced in cash and have been used to make monthly payments on the WesCorp Facility, as well as for other cash needs as they arise. F-12 The WesCorp Facility carries a fixed interest rate of 3.95% per year.Interest on the outstanding balance of the loan is payable on the last day of each month, along with a fixed principal payment of $116.7 thousand.The outstanding principal amount on the maturity date, $24.7 million, is due in full when the facility matures on March 30, 2012. We have the option to prepay any or all of the principal balance at any point prior to the maturity date subject to a prepayment penalty.The loan is secured by the remaining eligible loans that were pledged to BMO at the time of the payoff and transferred to WesCorp to serve as collateral for the WesCorp Loan.These loans totaled $56.8 million and $58.7 million at September 30, 2010 and December 31, 2009, respectively.As of September 30, 2010 and December 31, 2009, there was $26.8 million and $27.9 million, respectively, outstanding on the WesCorp Facility. The agreement contains a number of standard borrower covenants, including affirmative covenants that require the Company to refrain from making certain guarantees or endorsements, refrain from making material changes to other credit facilities, and maintain a debt to tangible net worth ratio of less than 15 to one.The agreement also contains negative covenants requiring the Company to obtain consent for certain transactions related to pledged loans.The Company was in compliance with these covenants as of September 30, 2010. WesCorp Conservatorship On March 20, 2009, NCUA assumed control of WesCorp under a conservatorship proceeding initiated by NCUA under regulations adopted under the Federal Credit Union Act.Effective as of October 1, 2010, WesCorp was placed into liquidation by the NCUA.Pursuant to a letter dated October 25, 2010, we were advised that our WesCorp facility had been transferred to the Asset Management Estate established by NCUA.The transfer of the WesCorp Facility will not affect or change any of the terms and conditions of the loan agreement we entered into with WesCorp.We have been in contact with representatives of NCUA’s Asset Management Estate regarding our WesCorp facility.To pay-off of this credit facility in accordance with its terms, we will need to negotiate and enter into a replacement credit facility, raise additional funds through the sale of debt or equity, sell some of our mortgage loan investments or pursue a combination of these strategic financing options. 5.Notes Payable We have the following unsecured notes payable at September 30, 2010 (dollars in thousands): Weighted Average Interest Rate Class A Offering $ % Special Offering % Special Subordinated Note % International Offering % National Alpha Offering (Note 6) % Total $ % F-13 Future maturities during the twelve month periods ending September 30 are as follows (dollars in thousands): $ Thereafter $ The National Alpha Offering notes referenced in the table above have been registered in public offerings pursuant to registration statements filed with the U.S. Securities and Exchange Commission (the “Alpha Class Notes”).All Alpha Class Notes are our unsecured obligations and pay interest at stated spreads over a blended index rate (the “BIR”) which index rate is adjusted every month.The BIR is the average of the National Index Rate and the Los Angeles Index Rate for financial institutions reported in the applicable edition of the Bank Rate Monitor (TM) in effect on the first day of each month. We reserve the right to change the rates of the Alpha Class Notes we offer more often than monthly.Interest can be reinvested or paid at the investor’s option. The Alpha Class Notes contain covenants pertaining to limitations on restricted payment, maintenance of tangible net worth, limitation on issuance of additional notes and incurrence of indebtedness. The Alpha Class Notes require us to maintain a minimum tangible adjusted net worth, as defined in the Alpha Class Loan and Trust Agreement (the “Alpha Class Trust Indenture”), of not less than $4.0 million. We are not permitted to issue any Alpha Class Notes if, after giving effect to such issuance, the Alpha Class Notes then outstanding would have an aggregate unpaid balance exceeding $100.0 million. Our other indebtedness, as defined in the Alpha Class Trust Indenture, and subject to certain exceptions enumerated therein, may not exceed $10.0 million outstanding at any time while any Alpha Class Note is outstanding. We were in compliance with these covenants as of September 30, 2010 and December 31, 2009.Effective April 18, 2008, we discontinued the sale of our Alpha Class Notes.On October 7, 2008, U.S. Bank National Association succeeded King Trust Company, N.A., as trustee of the Alpha Class Notes under the terms of a trust indenture agreement. Historically, most of our unsecured notes have been renewed by investors upon maturity.Because we have discontinued our sale of Alpha Class Notes effective as of April 18, 2008, all holders of such notes that mature in the future may reinvest such sums by purchasing our Class A Notes that have been registered with the Securities and Exchange Commission (see Note 6 below).For matured notes that are not renewed, we fund the redemption through proceeds we receive from the repayment of the mortgage loans that we hold. National Offering In July 2001, we registered with the U.S. Securities and Exchange Commission (the “SEC”) $25.0 million of Alpha Class Notes issued pursuant to an Alpha Class Trust Indenture which authorized the issuance of up to $50.0 million of such notes.In April 2003, we registered with the SEC an additional $25.0 million of Alpha Class Notes.In April 2005, we registered with the SEC $50.0 million of new Alpha Class Notes issued pursuant to the Alpha Class TrustIndenture which authorized the issuance of up to $200.0 million of such notes.In May 2007, we registered with the SEC an additional $75.0 million of the new Alpha Class Notes. At September 30, 2010 and December 31, 2009, $5.8 million and $11.8 million of these Alpha Class notes were outstanding, respectively. In April 2008, we registered with the SEC $80.0 million of new Class A Notes in three series, including a Fixed Series, Flex Series and Variable Series.This was a "best efforts" offering and continued through April30, 2010.In June, 2010, we registered with the SEC an additional $100.0 million of new Class A Notes.The offering includes three categories of notes, including a fixed interest note, a variable interest note, and a flex note, which allows borrowers to increase their interest rate once a year with certain limitations. F-14 The interest rates we pay on the Fixed Series Notes and the Flex Series Notes are determined by reference to the Swap Index, an index that is based upon a weekly average Swap rate reported by the Federal Reserve Board, and is in effect on the date they are issued, or in the case of the Flex Series Notes, on the date the interest rate is reset. These notes bear interest at the Swap Index plus a rate spread of 1.7% to 2.5% and have maturities ranging from 12 to 84 months.The interest rates we pay on the Variable Series Notes are determined by reference to the Variable Index in effect on the date the interest rate is set and bear interest at the Variable Index rate plus a spread of 1.50% to 1.80%.Effective as of January 5, 2009, the Variable Index is defined under the Class A Notes as the three month LIBOR rate. The notes were issued under aSupplemental Agreement with Consent of Holders to Loan and Trust Agreement (the “US Bank Indenture”) between us and U.S. Bank National Association (“US Bank”).The ClassA Notes are part of up to $200 million of Class A Notes we may issue pursuant to the US Bank Indenture.The US Bank Indenture covering the Class A Notes contains covenants pertaining to a minimum fixed charge coverage ratio, maintenance of tangible net worth, limitation on issuance of additional notes and incurrence of indebtedness.We were in compliance with these covenants at September 30, 2010 and as of December 31, 2009.At September 30, 2010, $46.6 million of these Class A Notes were outstanding. 6.Preferred and Common Units Under LLC Structure On December 31, 2008, both our Class I Preferred Stock and Class II Preferred Stock were converted into Series A Preferred Units pursuant to a Plan of Conversion adopted by our shareholders. The Series A Preferred Units are entitled to a cumulative preferred return, payable quarterly in arrears, equal to the liquidation preference times a dividend rate of 190 basis points over the 1-year LIBOR rate in effect on the last day of the calendar month in which the preferred return is paid (“Preferred Return”). In addition, the Series A Preferred Units are entitled to an annual preferred distribution, payable in arrears, equal to 10% of our profits less the Preferred Return (“Preferred Distribution”). The Series A Preferred Units have a liquidation preference of $100 per unit; have no voting rights; and are subject to redemption in whole or in part at our election on December 31 of any year, for an amount equal to the liquidation preference of each unit, plus any accrued and unpaid Preferred Return and Preferred Distribution on such units. The Series A Preferred Units have priority as to earnings and distributions over our Class A Common Units.We have a right of first refusal in the event that one of our Class A Common Unit or Series A Preferred Unit holders proposes to sell or transfer such units.If we fail to pay a Preferred Return for four consecutive quarters, the holders of the Series A Preferred Units have the right to appoint two managers.Since the Company converted to a limited liability form of organization, it has complied with its obligation to make Preferred Distributions to its Series A Preferred Unit holders. On December 31, 2008, upon conversion from a corporation to an limited liability company, our common stock was converted into Class A Common Units under the Plan of Conversion that was adopted by our shareholders.In accordance with the terms of the Plan of Conversion and Operating Agreement approved by our shareholders and managers, all voting rights are held by the holders of our Class A Common Units. 7.Interest Rate Swaps and Caps We have utilized stand-alone derivative financial instruments in the form of interest rate swap and interest rate cap agreements, which derive their value from underlying interest rates.These transactions involve both credit and market risk.The notional amounts are amounts on which calculations, payments, and the value of the derivative are based.Notional amounts do not represent direct credit exposures.Direct credit exposure is limited to the net difference between the calculated amounts to be received and paid, if any.Such differences, which represent the fair value of the derivative instruments, are reflected on our consolidated balance sheets as other assets and other liabilities. F-15 We are exposed to credit-related losses in the event of nonperformance by the counterparties to these agreements.We control the credit risk of our financial contracts through credit approvals, limits and monitoring procedures, and do not expect any counterparties to fail their obligations.When we enter into an interest rate swap or interest rate cap agreement, we deal only with primary dealers, a group that consists of 18 financial institutions that trade with the U.S. Federal Reserve Board. Derivative instruments are generally either negotiated over-the-counter (“OTC”) contracts or standardized contracts executed on a recognized exchange.Negotiated OTC derivative contracts are generally entered into between two counterparties that negotiate specific agreement terms, including the underlying instrument, amount, exercise prices and maturity.Although we have used interest rate swap agreements from time to time in the past,we currently have no interest rate swap contracts in place.We do, however, currently have interest rate cap agreements in place. Risk Management Policies – Hedging Instruments The primary focus of the asset/liability management program is to monitor the sensitivity of our net portfolio value and net income under varying interest rate scenarios to take steps to control our interest rate risks.We evaluate the effectiveness of entering into any derivative instrument agreement by measuring the cost of such an agreement in relation to the reduction in net portfolio value and net income volatility within an assumed range of interest rates. Interest Rate Risk Management – Cash Flow Hedging Instruments We use long-term variable rate debt as a source of funds for use in our lending and investment activities and other general business purposes.These debt obligations expose us to variability in interest payments due to changes in interest rates.If interest rates increase, interest expense increases.Conversely, if interest rates decrease, interest expense decreases.We believe it is prudent to limit the variability of a portion of our interest payment obligations and, therefore, generally hedge a portion of our variable-rate interest payments.To meet this objective, in the past, we have entered into interest rate swap agreements whereby we receive variable interest rate payments and agree to make fixed interest rate payments during the contract period. Another way to hedge our exposure to variable interest rates is through the purchase of interest rate caps.An interest rate capis an option contract that protects the holder from increases in short-term interest rates by making a payment to such holder when an underlying interest rate (the "index" or "reference" interest rate) exceeds a specified strike rate (the "cap rate"). Similar to an interest rate swap, the notional amount on which the payment is made is never exchanged. Interest rate caps are purchased for a premium and typically have expirations between 1 and 7 years. With the purchase of an interest rate cap, payments are made to the holder on a monthly, quarterly or semiannual basis, with the period generally set equal to the maturity of the index interest rate.In essence, the financial exposure to the holder of an interest rate cap is limited to the initial purchase price.The objective of this type of instrument is to mitigate the exposure to rising interest rates by “capping” the rate ( the strike price) for a specific period of time. At September 30, 2010, information pertaining to outstanding interest rate cap agreements that we have used to hedge variable rate debt is as follows (dollars in thousands): Notional amount Strike Price 1.50% Weighted average maturity in years Fair value of interest rate caps Unrealized loss relating to interest rate caps These agreements provide for us to receive payments at a variable rate determined by a specified index (one month London Inter-Bank Offered Rate (“LIBOR”) when the index interest rate exceeds 1.50%. This rate was 0.26% and 0.23% at September 30, 2010 and December 31, 2009, respectively. F-16 At September 30, 2010, the unrealized loss relating to interest rate caps was recorded in other assets.Changes in the fair value of interest rate caps designed as hedging instruments of the variability of cash flows associated with long-term debt are reported in other comprehensive income (loss).These amounts subsequently are reclassified into interest expense as a yield adjustment in the same period in which the related interest on the long-term debt affects earnings. We reclassified $16.9 thousand into interest expense and $18.4 thousand against retained earnings during the nine months ended September 30, 2010. At September 30, 2010, we had no outstanding interest rate swap contracts.Changes in the fair value of interest rate swaps designed as hedging instruments of the variability of cash flows associated with long-term debt are reported in other comprehensive income (loss).These amounts subsequently are reclassified into interest expense as a yield adjustment in the same period in which the related interest on the long-term debt affects earnings. The net amount of other comprehensive income reclassified into interest expense related to interest rate swaps during the nine months ended September 30, 2009 was $542 thousand. Risk management results for the nine month period ended September 30, 2010 related to the balance sheet hedging of our long-term debt indicate that the hedges were highly effective and that there was no component of the derivative instruments’ gain or loss which was excluded from the assessment of hedge effectiveness. 8.Comprehensive Income Comprehensive income consists of net income and other comprehensive income or loss.The components of other comprehensive income (loss) are shown below for the nine months ended September 30 and the year ended December31.No tax effect is recognized since the Company is not a tax-paying entity. Change in fair value of derivatives used for cash flow hedges (dollars in thousands) Interest rate swaps $ $ Interest rate caps ) ) ) Tax effect Net of tax amount $
